United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
INFORMATION OPERATION COMMAND,
Sugar Grove, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1306
Issued: March 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 7, 2016 appellant filed a timely appeal from a May 24, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than two percent monaural hearing loss in the
right ear for which he received a schedule award.
FACTUAL HISTORY
On June 4, 2015 appellant, then a 57-year-old maintenance worker, filed an occupational
disease claim (Form CA-2) alleging that he sustained permanent hearing loss at work. He
1

5 U.S.C. § 8101 et seq.

became aware of his hearing loss on April 16, 2015 and realized it was causally related to his
employment on the same day. Appellant did not stop work and continued to be exposed to noise.
By letter dated June 16, 2015, OWCP advised appellant of the type of evidence needed to
establish his claim. In a letter of the same date, it requested that the employing establishment
address the sources of appellant’s noise exposure, decibel and frequency level, period of
exposure, and hearing protection provided.
In a June 4, 2015 statement, appellant indicated that he had no history of previous hearing
loss. He noted noise exposure from hunting, cutting wood and mowing the lawn. Appellant
reported still being exposed to hazardous noise. He noted that during the annual physical
examination in December 2014 he failed the hearing test three times. On April 16, 2015
appellant received notification from the employing establishment hearing conservation program
of a significant threshold shift in his hearing. He was informed that hearing tests revealed
deterioration in his hearing since the last reference audiogram. Appellant was advised to use
hearing protection around both recreational and work-related hazardous noise.
A statement of accepted facts (SOAF) noted that appellant’s nonfederal employment was
from 1976 to 1994 where he was exposed to minimal noise. From July 1976 to August 1980
appellant worked as a boiler technician; from April 1981 to September 1981 he worked as a
groundskeeper; from October 1981 to July 1982 he worked as a laborer; from August 1982 to
June 1983 he worked as a laboratory technician; and from September 1983 to May 1994 he
worked as a boiler plant operator and was subject to noise associated with electric and pneumatic
tools for approximately 40 hours per week. He wore ear protection in all positions. Appellant
was employed by the Federal Government from August 1994 to May 2005 as a food service
worker, where he was subject to minimal noise, and later as a maintenance worker, where he was
exposed to noise from hand tools for about three hours a week. Ear protection was worn.
Appellant’s hobbies associated with exposure to loud noises were hunting and cutting wood.
The employing establishment submitted audiograms dated May 18, 2004 to June 30,
2015 which showed a standard threshold shift bilaterally when compared to the December 10,
2009 audiogram. It also noted that appellant participated in a hearing conservation program
from May 18, 2004 to March 25, 2008.
An April 20, 2015 employing establishment
occupational audiology treatment note advised that, in addition to hearing loss, appellant had
mildly bothersome tinnitus in both ears.
On September 25, 2015 OWCP referred appellant, together with a SOAF, to Dr. Wayne
Shaia, a Board-certified otolaryngologist, for an otologic examination and an audiological
evaluation. In a November 6, 2015 report, Dr. Shaia provided results on examination and
referenced appellant’s exposure to workplace noise. He noted that there was no prior medical
history for him to review. Dr. Shaia diagnosed noise-induced sensorineural hearing loss that was
in part or all, due to the noise exposure of appellant’s federal civilian employment. Examination
of the right pinna was normal, external auditory canal and tympanic membranes were normal,
with no evidence of middle ear infection, effusion or perforation. Dr. Shaia noted basic tuning
fork tests were normal with no indication of acoustic neuroma or Meniere’s disease. He
performed an otologic evaluation of appellant on November 6, 2015 and audiometric testing was
conducted on his behalf on the same date. Testing at the frequency levels of 500, 1,000, 2,000,

2

and 3,000 cycles per second (cps) revealed the following: right ear 15, 15, 30, and 45 decibels;
left ear 10, 10, 20, and 55 decibels. Dr. Shaia opined that amplification by hearing aids was not
necessary and recommended that appellant wear ear protection when around loud machinery or
loud noises. He indicated that appellant had bilateral sensorineural hearing loss which was
consistent with a noise-induced hearing loss pattern. Dr. Shaia noted that the date of maximum
medical improvement was November 6, 2015. He advised that pursuant to the hearing
impairment calculation sheet appellant had 0 percent monaural hearing loss in the left ear and 2.5
percent monaural hearing loss in the right ear. Dr. Shaia further opined that the hearing loss was
greater than what would be normally predicted on the basis of presbycusis. He noted the
workplace exposure was of sufficient intensity and duration to cause the hearing loss.
On December 9, 2015 OWCP accepted appellant’s claim for bilateral sensorineural
hearing loss due to noise exposure.
On February 7, 2016 an OWCP medical adviser reviewed Dr. Shaia’s report and the
audiometric test of November 6, 2015. He reported appellant’s work history and noise exposure.
The medical adviser noted that the earliest audiogram available to review was from 2004 which
was essentially within normal limits except for an early acoustic notch noted in the right ear at 25
decibels and in the left ear at 30 decibels suggestive of acoustic trauma. He noted the latest
audiogram of November 6, 2015 showed normal hearing bilaterally up to 1,000 Hz and at this
frequency the right ear dropped to an acoustic notch of 60 decibels at 4,000 Hz and in the left ear
55 decibels. The medical adviser explained that these patterns were very consistent with
acoustic trauma most probably induced by work noise. He noted appellant’s hearing worsened
significantly from his work start in 2004. The medical adviser concluded that, in accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment,2 (A.M.A., Guides) appellant had 1.88 percent (rounded up to two
percent) monaural hearing loss in the right ear and zero percent hearing loss in the left ear with
binaural hearing loss of .3 percent. He indicated that appellant’s hearing was quite good in
speech range and he would not be a candidate for hearing aids. The medical adviser noted that
no mention was made of tinnitus so there would be none to mask by use of an aid. He
recommended yearly audiograms and hearing protection in noisy environments.
In a decision dated March 17, 2016, OWCP granted appellant a schedule award for two
percent permanent impairment of the right ear. The period of the award was from November 6
to 13, 2015.
On April 26, 2016 appellant requested reconsideration. He indicated that he started
working for the Federal Government in 1994 and not 2004. Additionally, appellant noted
advising Dr. Shaia that he had tinnitus and experienced bilateral hearing loss. He submitted
audiograms dated January 1985 to March 2016.
In a decision dated May 24, 2016, OWCP denied modification of the decision dated
March 17, 2016.

2

A.M.A., Guides (6th ed. 2009).

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000, and 3,000 cps, the losses at each
frequency are added up and averaged.7 Then, the “fence” of 25 decibels is deducted because, as
the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to
hear everyday speech under everyday conditions.8 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.10 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.11
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.12 The A.M.A., Guides state that if tinnitus
interferes with activities of daily living, including sleep, reading (and other tasks requiring
concentration), enjoyment of quiet recreation, and emotional well-being, up to five percent may
be added to a measurable binaural hearing impairment.13
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

A.M.A., Guides 250 (6th ed. 2009).

7

Id.

8

Id.

9

Id.

10

Id.

11

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
12

See supra note 6 at 249.

13

Id. See also R.H., Docket No. 10-2139 (issued July 13, 2011); Robert E. Cullison, 55 ECAB 570 (2004).

4

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.14 OWCP may follow the advice
of its medical adviser or consultant where he or she has properly utilized the A.M.A., Guides.15
ANALYSIS
OWCP accepted appellant’s claim for bilateral sensorineural hearing loss. The issue is
whether appellant has greater than two percent permanent impairment of the right ear for which
he received a schedule award.
OWCP referred appellant to Dr. Shaia, a Board-certified otolaryngologist, for a second
opinion evaluation on November 6, 2015. Dr. Shaia diagnosed noise-induced sensorineural
hearing loss that was due to the noise exposure of appellant’s federal civilian employment. He
opined that amplification by hearing aids was not necessary and recommended that appellant
wear ear protection at all times when around loud machinery or loud noises. Dr. Shaia noted that
the date of maximum medical improvement was November 6, 2015. He noted that pursuant to
the hearing impairment calculation sheet appellant had zero percent monaural hearing loss in the
left ear and 2.5 percent monaural hearing loss in the right ear.
OWCP referred the medical evidence to OWCP’s medical adviser, for a rating of
permanent impairment in accordance with the A.M.A., Guides.16 The medical adviser opined
that appellant had 1.88 percent (rounded up to two percent) monaural hearing loss in the right ear
and zero percent hearing loss in the left ear with binaural hearing loss of .3 percent (rounded
down to zero) based on the results of the November 6, 2015 audiogram and Dr. Shaia’s second
opinion report. He indicated that appellant would not be a candidate for hearing aids. The
medical adviser noted that no mention was made of tinnitus so there would be none to mask by
use of an aid. He recommended yearly audiograms and hearing protection in noisy
environments.
The Board finds that OWCP’s medical adviser properly calculated appellant’s hearing
loss based on the findings from the audiogram performed for Dr. Shaia. Although Dr. Shaia
calculated 2.5 percent monaural hearing loss for the right ear, this was incorrect. As noted,
testing for the right ear at the frequency levels of 500, 1,000, 2,000, and 3,000 cps revealed
decibels losses of 15, 15, 30, and 45, respectively. These decibels were totaled at 105 and were
divided by four to obtain an average hearing loss at those cycles of 26.25 decibels. The average
of 26.25 decibels was then reduced by 25 decibels (the first 25 decibels were discounted as
discussed above) to equal 1.25 which was multiplied by the established factor of 1.5 to compute

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
15

See Ronald J. Pavlik, 33 ECAB 1596 (1982).

16

See Hildred I. Lloyd, 42 ECAB 944 (1991).

5

a 1.875 percent monaural loss of hearing for the right ear (rounded up to two percent).17 Testing
for the left ear at the frequency levels of 500, 1,000, 2,000, and 3,000 cps revealed decibels
losses of 10, 10, 20, and 55 respectively. These decibels were totaled at 95 and were divided by
four to obtain the average hearing loss at those cycles of 23.75 decibels. The average of 23.75
decibels was then reduced by 25 decibels (the first 25 decibels were discounted as discussed
above) to zero which was multiplied by the established factor of 1.5 to compute a zero percent
hearing loss for the left ear. To determine binaural hearing loss the lesser loss of zero is
multiplied by 5, then added to the greater loss of 1.875 and the total is divided by 6 to arrive at
the amount of the binaural hearing loss of .3 percent (rounded down to zero).18
The A.M.A., Guides allows for compensation of up to five percent for tinnitus in the
presence of measurable hearing loss if the tinnitus impacts the ability to perform activities of
daily living.19 In this case, Dr. Shaia did not reference tinnitus and did not provide a detailed
description of appellant’s symptoms pertaining to tinnitus and how the condition interfered with
his activities of daily living. Therefore additional impairment for tinnitus is not warranted.20
Appellant may request an increased schedule award, at any time, based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant had no more than two percent monaural hearing loss in the
right ear for which he received a schedule award.

17

The policy of OWCP is to round the calculated percentage of impairment to the nearest whole point. Results
should be rounded down for figures less than .5 and up for .5 and over. See supra note 14 at Part 3 -- Medical,
Schedule Awards, Chapter 3.700.3.b (January 2010); Carolyn E. Sellers, 50 ECAB 393, 394 (1999).
18

Id.

19

See R.H., supra note 13; Robert E. Cullison, supra note 13.

20

Supra note 12 and 13.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 24, 2016 is affirmed.
Issued: March 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

